Case 1:18-bk-14408               Doc 188       Filed 10/12/20 Entered 10/12/20 16:26:07                      Desc Main
                                              Document      Page 1 of 3




                              IN THE UNITED STATES BANKRUPTCY COURT
                                     FOR THE SOUTHERN DISTRICT
                                          WESTERN DIVISION

 In Re:                                *     Case No.1:18-bk-14408
                                       *     Judge Jeffrey P. Hopkins
 Flipdaddy’s, LLC                      *     Chapter 11 Proceeding
                                       *
                                       *
                     Debtor            *
           _____________________________________________________________

                            LIMITED OBJECTION OF DEBTOR TO THE
                             MOTION TO DISMISS CHAPTER 11 CASE
                                          [Doc. No. 186]
                  _____________________________________________________________

            Now comes, Flipdaddy’s, LLC, as debtor in the above-captioned chapter 11 case (the

 “Debtor”), by and through counsel, Diller & Rice, LLC, and hereby submits this limited

 objection to the Motion to Dismiss filed by the Office of the United States Trustee (“the

 Motion”)(Doc. No. 186) and requests that the matter be scheduled for hearing absent agreed

 resolution of the same.

            In support of this “Objection,” Debtor respectfully represents as follows:

            (1)       The Debtor would acknowledge the summary of facts advanced by the Office of

                      U.S. Trustee and would further state that all operations of the debtor have ceased

                      due to the Covid19 pandemic and the restrictions on operations. As a result, the

                      Debtor would acknowledge that cause exists to dismiss this case.

            (2)       However, to the extent that the Office of U.S. Trustee seeks to convert this case to

                      one under Chapter 7 1, the Debtor would submit this limited objection. The Debtor



 1
     This is not set forth in the caption, but is set forth as a possibility in the memorandum in support.
Case 1:18-bk-14408              Doc 188      Filed 10/12/20 Entered 10/12/20 16:26:07                Desc Main
                                            Document      Page 2 of 3



                     believes that conversion would be a waste of judicial economy and without benefit

                     to any creditor or other party in interest and if required the debtor could provide

                     evidence to that point.

            (3)      The Debtor is also willing to provide the filing of the Quarterly Post confirmation

                     reports beyond that of June 30, 2020 as the Debtor officially ceased operations on

                     August 30, 2020. Such report can be completed within the next 10 days. The

                     Debtor is also willing to pay any outstanding UST quarterly fees due prior to entry

                     of an order of dismissal. 2

            WHEREFORE, the Debtor respectfully request that upon hearing, the Court limit the

 relief sought by the Office of US Trustee to the dismissal of this case and for such further relief

 as the Court deems to be just and proper.



                                                                           Respectfully submitted,

                                                                           /s/Steven L. Diller
                                                                           Steven L. Diller (0022320)
                                                                           124 East Main Street
                                                                           Van Wert, OH 45891
                                                                           Telephone: (419) 238-5025
                                                                           Facsimile: (419) 238-4705
                                                                           steven@drlawllc.com
                                                                           ATTORNEY FOR DEBTOR



                                          CERTIFICATE OF SERVICE

            The undersigned hereby certifies that a copy of the foregoing Objection was served on

 via ordinary mail to the United States Trustee, Attention Monica V. Kindt, Esq., 550 Main



 2
     The Debtor lacks any funds, but a principal of the Debtor is willing to provide such payment.
Case 1:18-bk-14408       Doc 188     Filed 10/12/20 Entered 10/12/20 16:26:07            Desc Main
                                    Document      Page 3 of 3



 Street, Suite 4-812, Cincinnati, Ohio 45202. and all other parties having requested notice herein

 by ordinary U.S. Mail, postage prepaid as is set forth in the electronic filing in compliance with

 the ECF rules in place in this District, on this 12th day of October, 2020.


                                                       /s/Steven L. Diller
                                                       Steven L. Diller

 Notice was electronically served on the date of entry on the following recipients:

 Asst US Trustee (Cin)
 ustpregion09.ci.ecf@usdoj.gov

 John C Cannizzaro on behalf of Creditor Gordon Food Service, Inc
 John.Cannizzaro@icemiller.com, Thyrza.Skofield@icemiller.com

 Casey M Cantrell Swartz on behalf of Interested Party Myers Y Cooper Company
 cswartz@taftlaw.com, docket@taftlaw.com;lsutton@taftlaw.com

 Rocco I Debitetto on behalf of Creditor IRC Newport Pavilion, LLC
 ridebitetto@hahnlaw.com, hlpcr@hahnlaw.com;cmbeitel@hahnlaw.com

 Gregory D Delev on behalf of Creditor Ohio Department of Taxation
 bankruptcy@delevlaw.com

 Barry F Fagel on behalf of Creditor Bryant Hartke Construction
 bfagel@lindhorstlaw.com

 Monica V. Kindt on behalf of U.S. Trustee Asst US Trustee (Cin)
 Monica.kindt@usdoj.gov., cathy.cooper@usdoj.gov

 Benjamin M Rodriguez on behalf of Creditor The Park National Bank
 brodriguez@fp-legal.com, kmorales@fp-legal.com

 John A Schuh on behalf of Creditor Ford Motor Credit Company, LLC
 jaschuhohecf@swohio.twcbc.com

 Jason M Torf on behalf of Creditor Gordon Food Service, Inc
 jason.torf@icemiller.com
